DETAILED ACTION

This Office action is a reply to the amendment filed on 8/4/2022. Currently, claims 1, 3-5, 8-12 and 24-26 are pending. Claims 2, 6-7 and 13-23 have been cancelled. Claims 3-5 have been previously withdrawn. New claim 26 has been added. Therefore, claims 1, 8-12 and 24-26 are under consideration.

Response to Amendment
The amendment to the claims filed on 8/4/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 8 includes underlined text (lines 4-5) indicating that the text is newly added in the amendment. However, the text does not appear to be newly added, as the text previously appeared in the claims filed on 4/27/2022. In order to expedite prosecution of this instant application, the underlined text in lines 4-5 was treated as previously presented. However, failure to meet the requirements of 37 CFR 1.121(c) in any future amendment may result in applicant’s response being held nonresponsive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “each opposed end of the multi-material tower section” (line 9) is indefinite because the claim does not previously require any opposed ends. Recitation of “each” implies that opposed ends are previously recited. However, such opposed ends are not previously recited. This rejection can be overcome by defining in the claim the multi-material tower section having opposed ends, and further amending the claim to recite “each of the opposed ends of the multi-material tower section” to clarify. See also claim 8.
	Claim 26, the limitation appears to be previously recited in claim 8 and thus appears to be a double inclusion.
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26, all of the limitations of the claim appear to be previously recited in claim 8. Thus, the claim does not further limit the subject matter of claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 20170016244) (‘Keller’) in view of JP 2015-217682 A (‘JP ‘682’) further in view of Haridasu (US 20120137623) (‘Haridasu ‘623’) and further in view of Haridasu et al. (US 8316615) (‘Haridasu ‘615’).
Claim 1, Keller teaches a multi-material tower section for a tower mast having a longitudinal axis, said multi-material tower section comprising:
at least one wall structure 2 comprised of a plurality of additively manufactured layers of a first material [0050]; and
a plurality of internal reinforcement structures comprised of a plurality of layers of a second material (rebar; [0056]), and
wherein a single layer of the plurality of additively manufactured layers of the at least one wall structure and a single layer of the plurality of layers of the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section [0056],
wherein the multi-material tower section includes multiple sub-component structures (multiple sections [0015], [0040]).
Keller does not teach the plurality of layers of a second material being additively manufactured, a coupling flange disposed on each opposed end of the multi-material tower section, wherein one of the coupling flanges comprises a male portion having a projection and another of the coupling flanges comprises a female portion having a slot, wherein the projection is inserted into the slot for coupling, each of the multiple sub-component structures being less than 360 degrees, coupled together via the coupling flanges along a plurality of vertical splice joints to form the multi-material tower section, the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures bolted together along with a vertically extending inner joining section member disposed against the abutting portions along the vertical splice joint within the tower section.
However, JP ‘682 teaches an additively manufactured structure (JP ‘682 machine translation [0014]), comprising additively manufacturing layers of concrete and internal reinforcement structures comprising a plurality of additively manufactured layers of a metal material (JP ‘682 machine translation claim 15; [(0027]), wherein a single layer of the plurality of additively manufactured layers and the plurality of internal reinforcement structures form a complete additively manufactured layer of the structure. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the plurality of internal reinforcement structures of Keller comprising a plurality of additively manufactured layers of a metal material, wherein a single layer of the plurality of additively manufactured layers and a single layer of the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section, with the reasonable expectation of increasing the speed of construction, reducing costs, and increasing convenience compared to conventional techniques (JP ‘682 machine translation [0002]).
Further, Haridasu ‘623 teaches a tower section comprising a coupling flange disposed on each opposed end of the multi-material tower section (190, 192; Figs. 20-21), wherein one of the coupling flanges comprises a male portion having a projection 196 and another of the coupling flanges comprises a female portion having a slot 198, wherein the projection is inserted into the slot for coupling ([0062]; Fig. 21). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a coupling flange disposed on each opposed end of the multi-material tower section, wherein one of the coupling flanges comprises a male portion having a projection and another of the coupling flanges comprises a female portion having a slot, wherein the projection is inserted into the slot for coupling, with the reasonable expectation of further securing adjacent coupling sections together using known techniques with no respective change in function.
Further, Haridasu ‘615 teaches a tower assembly comprising a tower section (Fig. 3) including multiple sub-component structures 202, each of less than 360 degrees (arcuate section panels 202 are each less than 360 degrees; col. 4, lines 23-50), coupled together along a plurality of vertical splice joints 214 to form the tower section (Fig. 3), the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures (abutting sections of 202; Fig. 3) bolted together along with a vertically extending inner joining section member (306, 316; Fig. 4) disposed against the abutting portions along the vertical splice joint (note that “the vertical splice joint” was treated as one of the plurality of vertical splice joints) within the tower section (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming each of the multiple sub-component structures being less than 360 degrees, coupled together via the coupling flanges along a plurality of vertical splice joints to form the multi-material tower section, and the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures bolted together along with a vertically extending inner joining section member disposed against the abutting portions along the vertical splice joint within the tower section, with the reasonable expectation of making it easier to transport larger sections of the tower to an installation site to form a larger tower (Haridasu ‘615 col. 8, lines 48-67), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim 24, as modified above, the combination of Keller, JP ‘682, Haridasu ‘623, and Haridasu ‘615 teaches all the limitations of claim 1 as above, and further teaches a plurality of through holes (Haridasu ‘615 440; Fig. 6) spaced around a circumferential end of the tower section (Haridasu ‘615 Fig. 6) and an a circumferentially extending inner joining section member (Haridasu ‘615 420) disposed within the tower section with holes aligned with the through holes in the tower section (Haridasu ‘615 col. 7, lines 20-42; Fig. 6), wherein the circumferentially extending inner joining section member is configured to complete a circumferential splice joint by being bolted with the circumferential end of the tower section and an abutting circumferential end of an adjacent tower section (Haridasu ‘615 col. 7, lines 20-42; Fig. 6).
Claims 8, 10, 11 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller, JP ‘682, Haridasu ‘623’ and Haridasu ‘615’ as above, and further in view of Ariaban Gabeiras et al. (US 20160032610) (‘Ariaban’).
Claim 8, Keller teaches a tower mast having a longitudinal axis, said tower mast comprising:
at least one multi-material tower section [0014] comprising:
at least one wall structure 2 comprised of a plurality of additively manufactured layers of a first material [0050]; and
a plurality of internal reinforcement structures comprised of a plurality of layers of a second material [0056]; and
wherein a single layer of the plurality of additively manufactured layers of the at least one wall structure and a single layer of the plurality of layers of the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section [0056],
wherein the at least one multi-material tower section includes multiple sub-component structures ([0015], [0040]).
Keller does not teach the plurality of layers of a second material being additively manufactured, a coupling flange disposed on each opposed end of the multi-material tower section, wherein one of the coupling flanges comprises a male portion having a projection and another of the coupling flanges comprises a female portion having a slot, wherein the projection is inserted into the slot for coupling, each of the multiple sub-component structures being less than 360 degrees, coupled together via the coupling flanges along a plurality of vertical splice joints to form the multi-material tower section, the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures bolted together along with a vertically extending inner joining section member disposed against the abutting portions along the vertical splice joint within the tower section, a plurality of extendable, multi-material tower sections in a nested configuration forming at least a portion of the tower mast and a plurality of extendable, multi-material tower sections in a nested configuration forming at least a portion of the tower mast.
However, JP ‘682 teaches an additively manufactured structure (JP ‘682 machine translation [0014]), comprising additively manufacturing layers of concrete and internal reinforcement structures comprising a plurality of additively manufactured layers of a metal material (JP ‘682 machine translation claim 15; [(0027]), wherein a single layer of the plurality of additively manufactured layers and the plurality of internal reinforcement structures form a complete additively manufactured layer of the structure. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the plurality of internal reinforcement structures of Keller comprising a plurality of additively manufactured layers of a metal material, wherein a single layer of the plurality of additively manufactured layers and a single layer of the plurality of internal reinforcement structures form a complete additively manufactured layer of the multi-material tower section, with the reasonable expectation of increasing the speed of construction, reducing costs, and increasing convenience compared to conventional techniques (JP ‘682 machine translation [0002]).
Further, Haridasu ‘623 teaches a tower section comprising a coupling flange disposed on each opposed end of the multi-material tower section (190, 192; Figs. 20-21), wherein one of the coupling flanges comprises a male portion having a projection 196 and another of the coupling flanges comprises a female portion having a slot 198, wherein the projection is inserted into the slot for coupling ([0062]; Fig. 21). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a coupling flange disposed on each opposed end of the multi-material tower section, wherein one of the coupling flanges comprises a male portion having a projection and another of the coupling flanges comprises a female portion having a slot, wherein the projection is inserted into the slot for coupling, with the reasonable expectation of further securing adjacent coupling sections together using known techniques with no respective change in function.
Further, Haridasu ‘615 teaches a tower assembly comprising a tower section (Fig. 3) including multiple sub-component structures 202, each of less than 360 degrees (arcuate section panels 202 are each less than 360 degrees; col. 4, lines 23-50), coupled together along a plurality of vertical splice joints 214 to form the tower section (Fig. 3), the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures (abutting sections of 202; Fig. 3) bolted together along with a vertically extending inner joining section member (306, 316; Fig. 4) disposed against the abutting portions along the vertical splice joint (note that “the vertical splice joint” was treated as one of the plurality of vertical splice joints) within the tower section (Fig. 4), wherein the vertically extending inner joining section member is formed from a metal material, which may be different than the multiple sub-component structures 202 material (col. 4, lines 51-67) and forms an interface with the multiple sub-component structures (Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming each of the multiple sub-component structures being less than 360 degrees, coupled together via the coupling flanges along a plurality of vertical splice joints to form the multi-material tower section, and the vertical splice joints comprising abutting portions of adjacent ones of the sub-component structures bolted together along with a vertically extending inner joining section member disposed against the abutting portions along the vertical splice joint within the tower section, with the reasonable expectation of making it easier to transport larger sections of the tower to an installation site to form a larger tower (Haridasu ‘615 col. 8, lines 48-67), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Further yet, Ariaban teaches a multi-material tower section for a tower mast comprising a plurality of extendable, multi-material tower sections in a nested configuration forming at least a portion of the tower mast (Ariaban [0037] “different sections are disposed in a nested manner thereby reducing the space required”). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the tower sections of Keller being extendable in a nested configuration forming at least a portion of the tower mast, with the reasonable expectation of conserving space required to store the sections.
Claim 10, Keller further teaches wherein the at least one multi-material tower section extends a complete axial length of the tower mast [0015].  
	Claim 11, Keller further teaches wherein the tower mast includes a plurality of multi-material tower sections coupled together end-to-end to extend at least a portion of the tower mast [0015].
Claim 25, as modified above, the combination of Keller, JP ‘682, Haridasu ‘623, Haridasu ‘615 and Ariaban teaches all the limitations of claim 8 as above, and further teaches a circumferential splice joint (Haridasu ‘615 406, 408) between adjacent ones of the tower sections (Haridasu ‘615 Fig. 5), the circumferential splice joint comprising abutting circumferential portions of the adjacent tower sections bolted together along with a circumferentially extending inner joining section member disposed within the tower sections (Haridasu ‘615 Fig. 5).
Claim 26, as modified above, the combination of Keller, JP ‘682, Haridasu ‘623, Haridasu ‘615 and Ariaban teaches all the limitations of claim 8, and further teaches a plurality of extendable, multi-material tower sections in a nested configuration forming at least a portion of the tower mast (Ariaban [0037] “different sections are disposed in a nested manner thereby reducing the space required”). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the tower sections of Keller being extendable in a nested configuration forming at least a portion of the tower mast, with the reasonable expectation of conserving space required to store the sections.
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller, JP ‘682, Haridasu ‘623’ and Haridasu ‘615’ and Ariaban as above, and further in view of Dobrusky et al. (US 20170314285) (‘Dobrusky’).
	Claim 9, Keller, JP ‘682, Haridasu ‘623, Haridasu ‘615 and Ariaban teach all the limitations of claim 1 as above. Keller is silent as to a fastener configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast. However, Dobrusky teaches tower sections comprising a fastener 15 configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast ([0138]; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a fastener configured to facilitate coupling of the at least one multi-material tower section to another portion of the tower mast, with the reasonable expectation of further securing the multi-material tower sections together using known techniques as is well known in the art.
	Claim 12, Keller, JP ‘682, Haridasu ‘623, Haridasu ‘615 and Ariaban teach all the limitations of claim 11 as above. Keller is silent as to the plurality of multi-material tower sections being coupled together with at least one of a flange, an adhesive, a grout, and a plurality of fasteners. However, Dobrusky teaches a plurality of tower sections being coupled together with at least a plurality of fasteners 15. Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try coupling together the plurality of multi-material tower sections with at least one of a flange, an adhesive, a grout, and a plurality of fasteners, with the reasonable expectation of further securing the multi-material tower sections together using known techniques as is well known in the art.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-12 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Note that the following references additionally teach a coupling flange disposed on opposed ends of a tower section, wherein one of the coupling flanges comprises a male portion having a projection and another of the coupling flanges comprises a female portion having a slot, w herein the projection is inserted into the slot for coupling, as recited in claims 1 and 8:
Word, III et al. (US 20100307097) in Figs. 6A-6B; and
Moestrup et al. (US 9127650) in Fig. 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635